                                                                                    j*" ILLU
                                                                             U.S. DISTRICT COURT
                       IN THE UNITED STATES DISTRICT COURT                         AUGO: ,        V.
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                                      DUBLIN DIVISION                       ZOIBSEPoU Pfl J-00
UNITED STATES OF AMERICA                                                    CLERK
                                                                                   SO
      V.                                                     CR 314-002


ANDRE COLITA WRIGHT




                                         ORDER




      On March 30, 2015, Defendant Andre Colita Wright was sentenced

to   serve   120       months    in    prison    upon    his       plea    of   guilty       to        a

conspiracy        to     possess       with     intent        to    distribute            cocaine

hydrochloride and cocaine base.                   Presently, Wright has filed a

motion to amend his Presentence Investigation Report (^"PSI") under

Federal Rule of Civil Procedure 60(b)(6).                          In particular, Wright

complains that          he    is ineligible for          a    sentence      reduction          upon

completion of the Residential Drug Abuse Program C'RDAP") under 18

U.S.C. § 3621(e)             and its attendant regulations because of the

""mention    of    certain        matters       such     firearm          (sic),        dangerous

chemicals in some situations, and                      past convictions of certain

type[s] as well as matters considered to be minor escapes . . . "

in his PSI.       (Def.'s Mot., Doc. No. 487, at 2.)

      First,      the        Federal    Rules    of      Civil       Procedure          have      no

application       to    criminal       proceedings.           E.g.,       United    States        v.

Mosavi, 138 F.3d 1365, 1366 (11^^ cir. 1998) (""Rule 60(b) simply
does not provide relief from judgment in a criminal case . . .



     Second, to the extent Wright seeks an amendment of his PSI,

Federal Rule of Criminal Procedure 32 mandates that a party object

to the inclusion of material in the PSI within 14 days of receipt.

Rule 32(f)(1), or at the sentencing hearing prior to the imposition

of sentence. Rule 32(i)(l)(D).       Thus, Wright's objections at this

late juncture are simply untimely.

        Third, to the extent that Wright challenges his sentence (for

instance, whether he is a career offender), such claim would be a

challenge to the legality of his sentence which is only cognizable

as a motion to vacate, set aside or correct sentence             under 28

U.S.C. § 2255.       Because Wright has already filed a § 2255 motion,

he must move the Eleventh Circuit Court of Appeals for an order

authorizing this Court to consider a second or successive § 2255

motion. ^^28 U.S.C. §§ 2255, 2244(b)(3).

        Upon   the   foregoing,   Wright's   motion   to   "correct"   the

Presentence Investigation Report       (doc. no. 487) is DENIED. ^
     ORDER ENTERED at Augusta, Georgia, this               day of ^ctobor,

2019.




                                        UNITED STATES DISTRICT JUD
